DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearse (US 4679411) in view of Bushnell (WO 2014109970) and Kay (US 4018266) and Kang (US 8056352). 
Regarding claim 1, 
Referring to Fig. 1, Pearse teaches a package air conditioning unit 10, comprising: a housing 20; a condenser portion 24 including a condenser 44a disposed in the housing (see col 4, lines 44-45); an evaporator portion 22 disposed in the housing including: an evaporator 28a (see col 4, lines 42-43) in fluid communication with the condenser (see col 4, lines 12-17); a centrifugal blower 30 rotatable about a fan (blower) axis (not labeled) to power airflow from a conditioned space 14, across the evaporator and back toward the conditioned space (see col 4, lines 56-61); and; and wherein a flow direction of the airflow through the centrifugal blower 30 is perpendicular to a flow direction of the airflow through the evaporator 44a (e.g. as represented by the arrows of annotated Fig. 1, below).


    PNG
    media_image1.png
    330
    764
    media_image1.png
    Greyscale

Pearse does not teach that centrifugal blower 30 is a vane-axial flow fan. 
Referring to Fig. 1, Bushnell, directed to a fan for moving air through a packaged air conditioning system (see pars. 1-2, 22) teaches a fan 10 that is a vane-axial flow fan (see abstract, par. 3, 27). 
Bushnell teaches that conventional fans (e.g. forward curve blowers) have a limited static efficiency and may incur system losses due to turning of an airstream (see par. 2). Bushnell further teaches that the fan further comprises a compact envelope which can save space or reduce a height within an air conditioning system (par. 25). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Bushnell with the motivation of: 
improving static efficiency; or
saving space or reducing a height of the fan envelope within the air conditioning system. 
Pearse does not teach a heating element disposed downstream of the vane-axial flow fan to heat the airflow when the package air conditioning unit is operating in a heating mode. 
Referring to at least Fig. 1, Kay, directed to an air conditioning unit comprising a package cabinet, teaches a heating element 87 which is used to condition a portion of return air (see col 7, lines 11-12) and is capable of heating an airflow when the package cabinet is operating in a heating mode.
Kay further teaches that heating element 87 is specifically disposed downstream of a flow fan 41 (e.g. wherein the heating element is disposed in contact with air being circulated by the flow fan 41, see col 7, lines 13-16) for most efficient heating of the airflow (see col 7, lines 11-17). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Kay with the motivation of optionally conditioning a portion of a return air and locating the heating element, relative to the flow fan, at a location to obtain the most efficient heating of the airflow. 
Pearse teaches a housing outlet 18 through which airflow may be directed toward the conditioned space but does not teach wherein the housing includes at least two alternate housing outlets through which the airflow may be directed toward the conditioned space, one of the at least two housing outlets connected to a supply duct, and an unused housing outlet of the at least two housing outlets is closed.
Referring to at least Figs. 23-24, Kang, directed to an air conditioning unit 10 comprising a cabinet (wherein unit 10 may be mounted to a roof and supplying conditioned air through a duct, see col 1, lines 28-32), teaches wherein a housing 11 includes at least two alternate housing outlets 14, 16 through which an airflow may be directed toward a conditioned space, one of the at least two housing outlets connected to a supply duct 200, and an unused housing outlet of the at least two housing outlets is closed (e.g. via sealing cover 400).
Kang teaches that the use of alternate housing outlets can advantageously: 
enable the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location (see col 1, lines 13-18, col 2, lines 52-57); or 
diversify the discharging direction of air (see col 3, lines 6-15); or 
vary the capacity of the unit (see col 3, lines 16-19); or 
lessen the spatial restrictions for installing the unit (see col 3, lines 20-24). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Pearse by Kang with the motivation of advantageously 
enabling the free changing of the connecting position of a duct to the unit based on the installed location of the unit and the location of a duct to be connected, so that installation of the unit is not restricted by a duct’s fixed location; or 
diversify the discharging direction of air; or 
vary the capacity of the unit; or 
lessen the spatial restrictions for installing the unit.  
Regarding claim 2,
Pearse as modified above teaches wherein the vane-axial flow fan is positioned downstream of the evaporator 28a.
Regarding claim 4,
Pearse as modified above teaches wherein the at least two alternate housing outlets are selectably operably connectible to a supply duct 200 extending therefrom to direct the airflow from the vane axial flow fan to the conditioned space (see Kang Figs. 23-24).
Regarding claim 5,
Pearse as modified above teaches wherein the vane-axial flow fan includes: a shrouded fan rotor 24 including: a plurality of fan blades 28 extending from a rotor hub and rotatable about the fan axis 26; and a fan shroud 32 extending circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades; and a stator assembly 72 located downstream of the fan rotor, relative to the airflow direction 16 through the vane-axial flow fan, the stator assembly including a plurality of stator vanes 74 extending between a stator hub and a stator shroud (see Bushnell annotated Fig. 1).

    PNG
    media_image2.png
    627
    774
    media_image2.png
    Greyscale

Regarding claim 6,
Referring to Fig. 1, Pearse teaches a cooling and/or heating system comprising: a package air conditioning unit 10 configured to operate in at least one of a heating mode and a cooling mode (see col 4, lines 40-45. 
The remaining subject matter of claim 6 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Regarding claims 7, 11, 12,
The subject matter of claims 7, 11-12 are directed towards essentially the same subject matter as claims 2, 4-5 and has been addressed in the rejection of claims 2, 4-5.
Regarding claim 9
Pearse as modified above wherein the two alternate housing outlets are located downstream of the heating element.
Regarding claim 10,
Pearse teaches wherein the heating element is one of a gas- fired heat exchanger, electric resistance heaters or a hot water coil (see Kay, col 15, lines 56-60). 
Response to Arguments
Previously entered claim interpretations under 35 USC 112 (e.g. with respect to at least a heating element) are maintained. 
Applicant’s arguments, filed 11/11/2021, with respect to the rejection(s) of at least claim(s) 1 under Turcotte have been fully considered and are persuasive as Turcotte does not teach wherein a flow direction of airflow through a fan/blower is perpendicular to a flor direction through an evaporator.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pearse.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763